

116 HR 5773 IH: Freight Restriction Elimination for Safer Hauling Act of 2019
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5773IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Woodall (for himself and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to vehicle weight limitations for certain
			 vehicles hauling perishable commodities or products, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Freight Restriction Elimination for Safer Hauling Act of 2019. 2.Vehicle weight limitations-Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(v)Vehicles hauling perishable commodities or products
 (1)In generalA State may waive the application of any vehicle weight limit established under this section with respect to a covered vehicle hauling a perishable commodity or product.
 (2)DefinitionsIn this subsection: (A)Covered vehicle hauling a perishable commodity or productThe term covered vehicle hauling a perishable commodity or product means a vehicle that—
 (i)is carrying— (I)a perishable agricultural commodity (as defined in section 1(b)(4) of the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)(4));
 (II)concrete in an unhardened state; (III)live poultry;
 (IV)raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips; (V)livestock feed; or
 (VI)other products or commodities that could be deemed not useful after a specified amount of time in accordance with industry standards and practices, as defined by a State;
 (ii)meets the weight tolerances (or weight limits) and vehicle configurations of the State in which the vehicle is operating and, if applicable, point of origin radius distances within the State boundaries in which the vehicle is operating; and
 (iii)is equipped with speed-limiting technology that is turned on and set at a speed not greater than the lesser of—
 (I)the posted speed limit; or (II)65 miles per hour.
 (B)Speed-limiting technologyThe term speed-limiting technology means a technology that prevents a commercial motor vehicle from exceeding a preprogramed maximum speed..
		